 1

 2

 3                                                    THE HONORABLE ROBERT S. LASNIK
 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
      MICHAEL MOI, an individual,
11                                                 No. 2:17-cv-00853-RSL
                          Plaintiff,
12                                                 CHIHULY DEFENDANTS’ REPLY IN
              v.                                   SUPPORT OF RULE 41(a)(2) REQUEST
13                                                 FOR ENTRY OF ORDER OF
      CHIHULY STUDIO, INC., a Washington           VOLUNTARY DISMISSAL OF
14    corporation; DALE CHIHULY,                   COUNTERCLAIMS
      individually and as a married person;
15    LESLIE CHIHULY, individually and as a        NOTE ON MOTION CALENDAR:
      married person,                              FRIDAY, AUGUST 16, 2019
16
                          Defendants.
17
      CHIHULY INC., a Washington
18    corporation; and DALE CHIHULY,
      individually,
19
                          Counterclaim-
20                        Plaintiffs,
21            v.
22    MICHAEL MOI, an individual,
23                        Counterclaim-
                          Defendant
24

25

26

     CHIHULY DEFENDANTS’ REPLY ISO RULE 41 REQUEST FOR ENTRY           Perkins Coie LLP
     OF ORDER OF VOLUNTARY DISMISSAL OF COUNTERCLAIMS
                                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-00853-RSL)
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     LEGAL145343033.3                                                 Fax: 206.359.9000
 1           The Court should grant the Chihuly Defendants’ Request for Entry of Order of Voluntary
 2   Dismissal of Counterclaims (Dkt # 183) and dismiss Chihuly’s counterclaims without prejudice.
 3   Moi’s “Partial Objection” (Dkt # 185)—which asserts without citation to authority or evidence
 4   that Chihuly’s conversion claim “should be dismissed ‘with prejudice’ because the statute of
 5   limitations has elapsed”—is improper and meritless.
 6           First, Moi’s request for dismissal with prejudice is improper because Chihuly’s Rule
 7   41(a)(2) request is not an adjudication on the merits. “[A]n action may be dismissed at the
 8   plaintiff's request only by court order, on terms that the court considers proper,” and “[u]nless the
 9   order states otherwise, a dismissal . . . is without prejudice.” Fed. R. Civ. P. 41(a)(2). Such a
10   voluntary dismissal is not an adjudication on the merits. See Maxwell v. Heatherington, No.
11   3:14-CV-00384-AC, 2014 WL 4631223, at *3 (D. Or. Sept. 12, 2014) (“[B]ecause Maxwell has
12   exercised his right to voluntary dismissal, the court does not reach the merits of Maxwell's
13   claims.”). Moreover, Moi never sought dismissal of Chihuly’s conversion claim on the merits,
14   making his request for dismissal with prejudice improper and untimely.
15           Second, Moi’s assertion that Chihuly’s conversion claim is time-barred is mistaken.
16   Chihuly filed and served its claim on June 2, 2017, within four months of learning of Moi’s
17   improper possession of the documents at issue. Dkt. # 3 ¶¶ 36-37. By filing and serving this
18   counterclaim, Chihuly tolled the statute of limitations. See Nearing v. Golden State Foods
19   Corp., 114 Wn. 2d 817, 820, 792 P.2d 500, 502 (1990) (“[A]n action is tentatively commenced
20   by service of a summons or the filing of a complaint and the statute of limitations is tolled
21   pending filing of the summons and complaint within 90 days from the date of service.”); RCW
22   4.16.170 (“For the purpose of tolling any statute of limitations an action shall be deemed
23   commenced when the complaint is filed or summons is served whichever occurs first.”);
24   Hammond v. Ortho-McNeil Pharm., Inc., No. C07-1876RAJ, 2015 WL 6550659, at *2–3 (W.D.
25   Wash. Oct. 28, 2015) (noting that “plaintiff's filing of the complaint . . . would have tolled the
26

                                                                                Perkins Coie LLP
     CHIHULY DEFENDANTS’ REPLY ISO RULE 41 REQUEST FOR ENTRY OF           1201 Third Avenue, Suite 4900
     ORDER OF VOLUNTARY DISMISSAL OF COUNTERCLAIMS                          Seattle, WA 98101-3099
     (No. 2:17-cv-00853-RSL) – 1                                              Phone: 206.359.8000
     LEGAL145343033.3                                                          Fax: 206.359.9000
 1   limitations period if she had served defendant within 90 days”). Chihuly’s conversion claim
 2   was, therefore, timely when filed and remains so.
 3           For the foregoing reasons, the Court should GRANT Chihuly’s Request for Entry of
 4   Voluntary Dismissal of Counterclaims and dismiss the claims without prejudice.
 5    DATED: August 16, 2019
 6                                                       s/ Harry H. Schneider, Jr., WSBA No. 9404
                                                         HSchneider@perkinscoie.com
 7                                                       William C. Rava, WSBA No. 29948
                                                         WRava@perkinscoie.com
 8                                                       Ian D. Rogers, WSBA No. 46584
                                                         IRogers@perkinscoie.com
 9                                                       Perkins Coie LLP
                                                         1201 Third Avenue, Suite 4900
10                                                       Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
11                                                       Facsimile: 206.359.9000

12                                                       Attorneys for Defendants Chihuly, Inc., Dale
                                                         Chihuly and Leslie Chihuly, and
13                                                       Counterclaim- Plaintiffs Chihuly, Inc. and Dale
                                                         Chihuly
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                              Perkins Coie LLP
     CHIHULY DEFENDANTS’ REPLY ISO RULE 41 REQUEST FOR ENTRY OF          1201 Third Avenue, Suite 4900
     ORDER OF VOLUNTARY DISMISSAL OF COUNTERCLAIMS                         Seattle, WA 98101-3099
     (No. 2:17-cv-00853-RSL) – 2                                             Phone: 206.359.8000
     LEGAL145343033.3                                                         Fax: 206.359.9000
 1                                    CERTIFICATE OF SERVICE
 2
             I certify that on August 16, 2019, I caused the foregoing to be served on the following
 3
     attorney(s) of record by the method(s) indicated:
 4
      Lincoln C. Beauregard                                 Via U.S. Mail, 1st Class, Postage Prepaid
 5    Evan T. Fuller                                        Via Hand Delivery
      Connelly Law Offices                                  Via Overnight Delivery
 6    2301 North 30th Street                                Via Facsimile
      Tacoma, WA 98403                                    X Via ECF
 7    lincolnb@connelly-law.com
      efuller@connelly-law.com
 8
             I certify under penalty of perjury that the foregoing is true and correct.
 9
             DATED this 16th day of August, 2019.
10

11                                                  s/ Harry H. Schneider, Jr., WSBA No.5404
                                                    HSchneider@perkinscoie.com
12                                                  Perkins Coie LLP
                                                    1201 Third Avenue, Suite 4900
13                                                  Seattle, WA 98101-3099
14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                 Perkins Coie LLP
     CHIHULY DEFENDANTS’ REPLY ISO RULE 41 REQUEST FOR ENTRY OF            1201 Third Avenue, Suite 4900
     ORDER OF VOLUNTARY DISMISSAL OF COUNTERCLAIMS                           Seattle, WA 98101-3099
     (No. 2:17-cv-00853-RSL) – 3                                               Phone: 206.359.8000
     LEGAL145343033.3                                                           Fax: 206.359.9000
